Citation Nr: 1821694	
Decision Date: 04/11/18    Archive Date: 04/19/18

DOCKET NO.  12-29 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a jaw disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A-L Evans, Counsel


INTRODUCTION

The Veteran served on active duty from April 1974 to June 1975.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a July 2010 rating decision of the Little Rock, Arkansas, Regional Office (RO) of the Department of Veterans Affairs (VA).  The Board notes that an October 2002 rating decision regarding the same issue never became final.  (See Board decision dated in April 2015). 

In April 2015, August 2016 and June 2017, the Board remanded the case for further development.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in November 2017.  A transcript of the hearing is in the Veteran's file. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks service connection for a jaw disability, which he contends began in service.  Specifically, he has stated that he injured his jaw during a training exercise and noted "popping' in his jaw which has continued since service.  See Videoconference Hearing Transcript dated in November 2017.  Pursuant to an August 2016 Board remand, a VA examiner was asked to acknowledge and comment on all jaw disabilities diagnosed since August 2002 (including, but not limited to, TMJ dysfunction), the March 1975 report of jaw cracking in the Veteran's service treatment records, his reported jaw injuries in service (including a dislocated jaw following dental treatment and a jaw injury from a fall), and his reports of continuing jaw symptoms.  A review of the VA medical opinions provided in September and October 2016, show that the VA examiner indicated that he could not locate the records referred to by the Board.  The Board notes, however, that such records were uploaded in VBMS with receipt dates of December 1, 2015 and April 20, 2015.  This opinion is thus inadequate, and a remand and a more thorough VA examination are necessary to fully and fairly adjudicate this issue.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination conducted by a VA examiner, if possible by an individual other than the VA examiner who provided the August 2015 examination and subsequent opinions, to determine the nature and etiology of any current jaw disability found upon examination.  The entire claims file must be reviewed by the examiner.  All tests deemed necessary should be conducted, and the results reported in detail.

For any jaw disability identified (i.e., any jaw disability diagnosed since August 2002 including, but not limited to, TMJ dysfunction), the examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent probability or more) that the current jaw disability had its clinical onset in service, is related to the documented jaw cracking in service in March 1975, is related to any of the Veteran's reported jaw injuries in service (including a dislocated jaw following dental treatment and a jaw injury from a fall), or is otherwise the result of a disease or injury in service. 

In formulating the above opinion, the examiner must acknowledge and comment on all jaw disabilities diagnosed since August 2002 (including, but not limited to, TMJ dysfunction), the March 1975 report of jaw cracking in the Veteran's service treatment records (found in the STR document dated on 4/20/15 in VBMS (pg 4 of 37 pgs)), his reported jaw injuries in service (including a dislocated jaw following dental treatment and a jaw injury from a fall), and his reports of continuing jaw symptoms in the years since service and VA treatment for such symptoms immediately following his separation from service.  The absence of evidence of treatment for a jaw injury in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.  The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

2.  Finally, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


